Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species A (figures 3A-3G), including claims 1-20, in the reply filed on 10/25/2021 is acknowledged.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IIzawa et al. (US 2010/0033669)
Regarding claim 1, IIzawa et al. (figures 2-3B) discloses a method for fabricating a liquid crystal phase modulation device, comprising: 
detecting thicknesses of a plurality of portions of a reference liquid crystal layer of a reference liquid crystal phase modulation sample (display region 28 and peripheral area 29; see at least paragraph 0045); 
determining a distribution according to the thicknesses of the portions of the reference liquid crystal layer (15); 
forming a plurality of first spacers over a first substrate in the determined distribution; and 
combining the first substrate with a second substrate and a liquid crystal layer to form the liquid crystal phase modulation device.
Regarding claim 7, IIzawa et al. (figures 2-3B) discloses wherein combining the first substrate with the second substrate and the liquid crystal layer to form the liquid crystal phase modulation device further comprises: disposing a device sealant over the first substrate; and bonding the first substrate and the second substrate such that the liquid crystal layer and the device sealant are between the first and second substrates, wherein the device sealant has a thickness substantially equal to a thickness of a reference sealant of the reference liquid crystal phase modulation sample (15).
Regarding claim 17, IIzawa et al. 
Regarding claim 19, IIzawa et al. (figures 2-3B) discloses a method for fabricating a liquid crystal phase modulation device, comprising: 
fabricating a reference liquid crystal phase modulation sample by combining a first reference substrate, a second reference substrate, a reference sealant, and a reference liquid crystal layer (figure 2); 
detecting thicknesses of a plurality of portions of the reference liquid crystal layer of the reference liquid crystal phase modulation sample (display region 28 and peripheral area 29; see at least paragraph 0045); 
determining a distribution according to the thicknesses of the portions of the reference liquid crystal layer (15); 
forming a plurality of first spacers over a first substrate in the determined distribution; and combining the first substrate, a second substrate, a device sealant, a liquid crystal layer to form the liquid crystal phase modulation device, 
wherein the device sealant has a thickness substantially equal to a thickness of the reference sealant (15).
Regarding claim 20, IIzawa et al. (figures 2-3B) discloses wherein fabricating the reference liquid crystal phase modulation sample is performed such that the reference liquid crystal phase modulation sample is free of a spacer in the reference liquid crystal layer (prior to forming the spacers).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over IIzawa et al. (US 2010/0033669) in view of Yen et al. (US 2016/0377901).
Regarding claim 2, Sugita et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Sugita et al. is silent regarding an alignment layer.  Yen et al. (figure 1A) discloses forming an alignment layer over the first substrate and the first spacers after forming the first spacers; and rubbing the alignment layer in an alignment direction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the alignment layer as taught by Yen et al. in order to develop liquid-crystal display devices with wide-angles and high aperture ratios and simplify the manufacturing process.
Regarding claim 3, Yen et al..
Claims 4-6, 11-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over IIzawa et al. (US 2010/0033669) in view of Yen et al. (US 2016/0377901); further in view of Sugita et al. (US 2012/0314144).
Regarding claims 4 and 18, Sugita et al. discloses the limitations as shown in the rejection of claims 1 and 17 above.  However, Sugita et al. is silent regarding an alignment layer.  Yen et al. (figure 1A) discloses forming an alignment layer over the first substrate and the first spacers after forming the first spacers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the alignment layer as taught by Yen et al. in order to develop liquid-crystal display devices with wide-angles and high aperture ratios and simplify the manufacturing process.
In addition, Sugita et al. (figures 1-3, 7-8 and 17-18) teaches rubbing the alignment layer in an alignment direction, wherein the alignment direction is parallel with the first direction (see at least paragraph 0052).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alignment layer as taught by Sugita et al. in order to improve the ratio of light that transmits through the spacer beads from among the display light emitted from the first liquid crystal display panel.
Regarding claim 5, Yen et al. (figure 1A) discloses wherein forming the first spacers is performed such that said at least one of the first spacers has a first portion tapering toward the alignment direction as viewed from top.
Regarding claim 6, Yen et al.
Regarding claim 11, Sugita et al. (figures 1-3, 7-8 and 17-18) teaches wherein the first substrate has an active region and a seal region surrounding the active region, and forming the first spacers in the determined distribution is performed such that a density of the first spacers between a first edge of the active region and a center of the active region degrades as approaching the first edge of the active region (spacers having different thickness in different areas).
Regarding claim 12, Sugita et al. (figures 1-3, 7-8 and 17-18) teaches wherein forming the first spacers in the determined distribution is performed such that a density of the first spacers between a second edge of the active region and the center of the active region degrades as approaching the second edge of the active region, wherein the second edge of the active region is not parallel with the first edge of the active region (spacers having different thickness in different areas).
Regarding claim 13, Izawa et al. (figures 1A and 7) discloses wherein a length or a width of the active region is in a range of 1 inch to 2 inches.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sealant and modify the spacers as taught by Izawa et al. . 
Claims 10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over IIzawa et al. (US 2010/0033669) in view of Sugita et al. (US 2012/0314144).
Regarding claim 10, IIzawa et al. discloses the limitations as shown in the rejection of claim 1 above.  However, IIzawa et al. is silent regarding wherein the thickness of the device sealant is in a range from 10 micrometers to 50 micrometers, and the thickness of the reference sealant is in a range from 10 micrometers to 50 micrometers.  Sugita et al. (figures 1-3, 7-8 and 17-18) discloses wherein the thicknesses of the portions of the reference liquid crystal layer are in a range from 10 micrometers to 50 micrometers or wherein the thickness of the device sealant is in a range from 10 micrometers to 50 micrometers, and the thickness of the reference sealant is in a range from 10 micrometers to 50 micrometers (20 .mu.m to 100 .mu.m, see at least paragraph 0007).  One of ordinary skill in the art at the time of the invention would recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Regarding claim 14, Sugita et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Sugita et al. is silent regarding the factor. Sugita et al. (figures 1-3, 7-8 and 17-18) teaches wherein the first substrate has an active region and a seal region surrounding the active region, and forming the first spacers in the determined distribution is performed such that a density of the first spacers between an edge of the active region and a center of the active region is substantially proportional to a factor, the factor is represented as PF.sub.i+q(100%-PF.sub.i), and PF.sub.i is inversely proportional to a×FDX.sub.i+b, wherein i is a positive integer, FDX.sub.i is a distance between an i.sup.th position of the first spacers and the edge of the active region, a, b, and q are constants, and q is in a range of 0 to 1 (spacers having different thickness in different areas).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spacer as taught by Sugita et al. in order to improve the ratio of light that transmits through the spacer beads from among the display light emitted from the first liquid crystal display panel.
Regarding claim 15, IIzawa et al. discloses the limitations as shown in the rejection of claim 1 above.  However, IIzawa et al. is silent regarding wherein the thicknesses of the portions of the reference liquid crystal layer are in a range from 10 micrometers to 50 micrometers.  Sugita et al. (figures 1-3, 7-8 and 17-18) discloses wherein the thicknesses of the portions of the reference liquid crystal layer are in a range from 10 micrometers to 50 micrometers (20 .mu.m to 100 .mu.m, see at least paragraph 0007).  One of ordinary skill in the art at the time of the invention would recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Regarding claim 16, Sugita et al. (figures 1-3, 7-8 and 17-18) teaches wherein a height of the first spacers is in a range from 10 micrometers to 50 micrometers (see at least paragraph 0007).  
Allowable Subject Matter
Claim 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The specific limitations of "prior to detecting the thicknesses of the portions of the reference liquid crystal layer, combining a first reference substrate, a second reference substrate, the reference sealant, and the reference liquid crystal layer to form the reference liquid crystal phase modulation sample" in the combination as claimed in claim 8 are not provided nor made obvious by the prior art of record.  Claim 8 would therefore be allowable if rewritten in independent form.    Being depending on claim 8, claim 9 would also be allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871